Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 17/212981 filed on 03/25/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.	



Oath/Declaration

The oath/declaration filed on March 25th, 2021 is acceptable. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. application 17/212975.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. application 17/212975.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. application 17/212969.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. application 17/212969.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verzun et al. (US Pub. 2016/0219024).

As to claims 1 and 12 the prior art teaches a computer-implemented method for implementing a communication network for an Internet of Thing (IoT) application, the computer-implemented method comprising: 

establishing a multi-path connection among a plurality of data link protocol (DLP) nodes, at least one of the DLP nodes being an IoT device, each DLP node comprising a slow agent and a fast agent, the slow agent configured to transmit data payloads through Ethernet frames and the fast agent configured to transmit control messages through DLP frames, each DLP frame comprising a header only without a payload and the header carrying a control message (see fig 1-3 paragraph 0177-0191 and summary); 

determining, at a first DLP node of the plurality of DLP nodes, a second DLP node has failed, the second DLP node associated with a role in the communication network (see fig 2-4 paragraph 0199-0207); 

transmitting, by the first DLP node, a DLP frame carrying the control message to the plurality of DLP nodes in the communication network (see fig 3-6 paragraph 0204-0212); 

and re-establishing a connection between the first DLP node and a third DLP node based on the control message, wherein the third DLP node takes over the role of the second DLP node (see fig 3-7 paragraph 0213-0220 and background).

As to claims 2 and 13 the prior art teaches wherein the fast agent for at least one of the DLP nodes provides an operations, administration, or management (OAM) channel for codified application control signaling (see fig 1-3 paragraph 0180-0193 and summary).

As to claims 3 and 14, the prior art teaches wherein the fast agents of the DLP nodes monitor connection states for other DLP nodes in the communication network and are capable of providing state change message to a software application in the communication network using a DLP frame (see fig 1-3 paragraph 0186-0196).

As to claims 4 and 15 the prior art teaches wherein the DLP frames are used to conduct resource or system control failover and restoration functions (see fig 2-5 paragraph 0215-0220).

As to claims 5 and 16 the prior art teaches wherein the multi-path connection includes a first path that connects the first and second DLP nodes and a second path that connects the first and third DLP nodes (see fig 3-8 and 24-28 paragraph 0220-0231).

As to claims 6 and 17 the prior art teaches wherein the first path and the second path are provided by different network providers (see fig 1-3 paragraph 0201-0211).

As to claims 7 and 18, the prior art teaches wherein the third DLP node takes over the role of the second DLP node without waiting for a timeout between the first and second DLP nodes (see fig 3-8 and 25-27 paragraph 0240-0250).

As to claims 8 and 19 the prior art teaches wherein the control message is broadcasted to the plurality of DLP nodes so that the plurality of DLP nodes are notified of a state of the second DLP node (see fig 3-9 and 26-30 paragraph 0247-0257 and background). 

As to claims 9 and 20 the prior art teaches wherein the control message is transmitted as controller to controller signaling (see fig 3-10 and 28-31 paragraph 0260-0270).

As to claim 10 the prior art teaches wherein the DLP frame is injected into traffic of the Ethernet frames, and wherein the DLP frame is treated as an Ethernet frame but without the payload (see fig 3-10 and 30-33 paragraph 0280-0291 and summary). 

As to claim 11, the prior art teaches wherein at least two of the DLP nodes are software applications (see fig 3-10 and 31-36 paragraph 0307-0313).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851